Case 5:19-cv-00353 Document1 Filed 05/06/19 Page 1 of 4 PagelID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY DIVISION

REBEL S. AKERS, PRO SE )
Petitioner,
)
vs. 3 CASE NO. T.B.A.
57 (4-0V- 00353

D.L. YOUNG, WARDEN,
E.C.1I. BECKLEY,

Respondent.

 

DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR A
TEMPORARY RESTRAINING ORDER AND A PRELIMINARY INJUNCTION

 

 

COMES NOW, Rebel S. Akers, Pro Se, the plaintiff in this case.
I make this declaration in support of my Motion for a combined tem-
porary restraining order and a preliminary injunction to ensure
that batteries necessary for the normal operation of all AM/FM
radios, night lights, clocks and beard trimmers are not eliminated,
removed or discontinued from being sold to inmates incarcerated at
the rederal Correctional Institution—Beckley located in Beaver,

West Virginia 25813.

1. April 5, 2019 a MEMORANDUM FOR INMATE POPULATION was
posted on the inmate TRULINCS/CORRLINCS computer system
by ASSOCIATE WARDEN P. Boulet, F.C.I. Beckley notifying
all inmates that effective June 7, 2019, the F.C.I. Bec=
kley Commissary will discontinue the sale of :AA, AAA and

C batteries. See Exhibit "A"7 .

 
Case 5:19-cv-00353 Document1 Filed 05/06/19 Page 2 of 4 PagelD #: 2

The plaintiff submits that in an effort to amicably re-
solve the problem regarding the elimination of AA, AAA
and C batteries at F.C.I. Beckley commissary he submit-
ted an Informal Resolution to F.C.I. Beckley staff on
April 30, 2019;

The plaintiff alleges that he, as well as over a thousand
other inmates incarcerated at F.C.I. Beckley will incur |
irreparable harm and irrecoverable perniciousness causing
the needless and unnecessary expenditure of sorely needed
funds currently deposited in commissary trust fund account (s),
explicitly earmarked for the purchasing of U.S. Postal
Service Stamps necessary to maintain close and personal
relationships with immediate family members, relatives,
loved ones, the courts and to purchase personal hygiene
items required to maintain a normal accepted level of san-
itation if needlessly subjected to the untenable position

of having to purchase a new “wind-up" AM/FM radio;

Federal Bureau of Prisons records will clearly reflect
that since F.C.I. Beckley's inception and opening in or
about 1995, the commissary has continuously sold numerous
types of AM/FM radio's, night lights, beard trimmers and
clocks to inmates at inflated prices. Obviously, these.
specific sales of battery operated items has undoubtedly
resulted. in the F.C.I. Beckley commissary earning profits
well into the hundreds of thousands of dollars from in-

mates over the past twenty-four (24) years;

The elimination of AA, AAA and C batteries from the F.c.I.
Beckley commissary would obviously render the AM/FM radios,
night lights for reading, clocks and beard trimmers sold

by the F.C.I. Beckley commissary to hundreds, if not thou-

sands of inmates, past and present, inoperable, ineffectual

‘and for all intents and purposes worthless and obsolete;

 
Case 5:19-cv-00353 Document1 Filed 05/06/19 Page 3 of 4 PagelD #: 3

10.

Significantly, the purchase of AA, AAA and C batteries at
the F.C.1I. Beckley commissary by plaintiff and illustrated
on the attached commissary sheet as Exhibit "B," is con-
ducted on an exchange basis only and batteries must be

turned in at the beginning of the sale. Thus, the reason

-set forth in Associate Warden P. Boulet's attached Memo-

randum, Exhibit "A;" for the élimination of batteries from
the F.C.I. Beckley commissary is seriously flawed and

clearly lacks merit;

The permanent removal of AA, AAA and C batteries is en-=

tirely unnecessary and would serve no reasonable, logical,

‘rational or penological purpose other than to enhance the

profit margin of the F.C.I. Beckley commissary when aug-
menting a thirty percent (30%) mark up to every item sold

in the commissary to increase their coffers;

The AM/FM radios now being sold in the F.C.I. Beckley com-

mMissary are an indispensable item and essential for viewing

‘various television programs, watching and listening. to...

local and -world news, sporting events and weather predic-

tions;

Defendant D.L. Young is the warden at F.C.I. Beckley lo-
cated in Beaver, WV and is ultimately responsible for en-
suring inmates in his care and custody are provided the
opportunity to purchase fundamental items such as AA, AAA

and C batteries from the F.C.I Beckley commissary;

For the reasons set forth in the memorandum of law filed
with this motion, the plaintiff is entitled to a tempo-
rary restraining order requiring the defendant to continue
selling AA, AAA and C batteries at the F.C.I. Beckley com-

missary;

 
Case 5:19-cv-00353 Document1 Filed 05/06/19 Page 4 of 4 PagelD #: 4

11. For the.foregoing reasons, the court should grant the

plaintiff's motion in all respects.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of

perjury that the foregoing is true and correct.

For .the foregoing reasons, the Court should grant the motion

in all respects.

30n

Done this 348 day of April, 2019.

Soll es

REBEL S. AKERS, PRO SE
REG.NO. .21278-094
F.C.1I. BECKLEY

P.O. BOX 350
BEAVER, WV 25813

 
